El Juez Asociado Sr. Wole
emitió la opinión del tribunal..
Este es nn recurso de apelación, interpuesto contra una orden dictada después de la sentencia. José Alonso Gon-zález fné demandado en una acción reivindicatoria; y en 14 de septiembre de 1908, la Corte de Distrito de San Juan, dictó sentencia a su favor. En 19 de diciembre de 1910, el apelante presentó una moción, suplicando al tribunal que se procediera a la ejecución de la sentencia, y que se ordenara-la cancelación de la inscripción beclra a favor de las apeladas, en el registro de la propiedad. El tribunal denegó la moción por el motivo de que la sentencia no ordenaba tal canee1 ación.
La sentencia es general en su forma, y simplemente falla contra las demandantes. No bay nada que demuestre los motivos, por los cuales el tribunal llegara a su conclusión. Los apelantes alegan ser la sucesión de José Alonso González y afirman que la defensa en este pleito se fundaba en el Lecho de que la inscripción se hizo primero a favor de José Alonso González; pero el tribunal hubiera podido llegar a su resolu-ción por cualquier otro motivo, como por ejemplo, la falta de prueba. Pudo haber habido algún motivo, por el que no debía cancelarse la inscripción! Sin entrar en la considera-ción de los derechos de las apeladas, que pudieran habérse *434originado en el transcurso de dos años, después de dictada la sentencia, o si fué necesario que el primitivo demandado pre-sentara en el pleito una reconvención, o contra-petición, enten-demos que las apeladas eran claramente partes interesadas y contrarias. Y siendo partes contrarias, tenían derecho a la notificación de este recurso de apelación; pues el procedi-miento no debe ser considerado como un simple procedimiento ex parte.
No aparece que se haya hecho tal notificación, y debe de-sestimarse el recurso de apelación. También tendría que de-sestimarse la apelación, por no haberse hecho nunca gestión alguna para que figurasen formalmente los apelantes, como partes, en el tribunal inferior.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados, MacLeary y del Toro.
El Juez Asociado Sr. Alclrey, no intervino en la reso-lución de este caso.